Citation Nr: 0028384	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound to the right shoulder with small 
fracture of the acromion, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
chronic lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and A.O.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran served on active duty from December 
1966 to December 1972 and from December 1974 to June 1976. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for chronic lumbosacral 
strain, that issue will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD symptomatology has been characterized 
by nightmares, problems sleeping, a tendency to startle 
easily with loud noise, intrusive thoughts when hearing 
helicopters flying over, suicide attempts in 1998 and 1999, 
anger outbursts with a desire to hurt others, inappropriate 
affect, dislike for being around other people, panic attacks 
without sufficient frequency to meet the criteria for panic 
disorder, mildly anxious and constricted affect, and verbal 
motivation with chronic depression and anxiety symptoms. 

3.  The evidence does not show that the veteran's PTSD has 
been characterized by symptoms such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  Although he has some inability to establish and 
maintain effective relationships, he has a girlfriend.

4.  The veteran's residuals of a gunshot wound to the right 
shoulder with small fracture of the acromion are 
characterized by a tender and painful scar on objective 
demonstration.  However, the scar is neither poorly nourished 
with repeated ulceration, nor productive of limited motion to 
the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for 
the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound to the right 
shoulder with small fracture of the acromion have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, 4.118, Diagnostic Codes 5201, 7803, 7804, 
7805 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 
Butts v. Brown, 5 Vet. App. 532 (1993).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the various 1998 and 1999 VA 
examination reports discussed below.  Also, he has had the 
opportunity to present testimony regarding his claims during 
the October 1999 Video Conference hearing before the 
undersigned member of the Board.  And, the Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Increased Disability Evaluation for PTSD.

In this case, in a March 1998 rating decision, the veteran 
was awarded service connection and a 10 percent evaluation 
for PTSD, under Diagnostic Code 9411, effective December 
1997.  Subsequently, in a September 1999 rating decision, the 
veteran was awarded a temporary total evaluation due to 
hospital treatment under 38 C.F.R. § 4.29, effective from May 
2, 1999 to June 30, 1999.  At present, the veteran is seeking 
an increased schedular disability evaluation in excess of 10 
percent for his PTSD.

With respect to the criteria for evaluating PTSD, the revised 
schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

With respect to the relevant evidence, a February 1998 VA 
examination report indicates the veteran was taking Trazodone 
and Paroxetine.  He also reported he had nightmares, problems 
sleeping at least twice per week, the tendency to startle 
easily with loud noise, and intrusive thoughts when hearing 
helicopters flying over.  Upon examination, he had fairly 
good eye contact, was spontaneous and answered questions 
without difficulty, was not despondent, and did not have 
hallucinations or delusions, although he had occasional 
nervous laughter during the examination.  His perception of 
his situation and judgment were good, and he was oriented 
times three.  His diagnosis was PTSD, and his global 
assessment of functioning (GAF) score was 65, which according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), scores ranging between 61 and 70 equate to some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships. 

Medical records from the Oklahoma VA Medical Center (VAMC) 
dated from November 1997 to November 1998 contain November 
1997 notations indicating the veteran's diagnosis was 
recurrent major depression in remission and symptoms of mild 
PTSD.  He also had a GAF score of 72, which according to the 
DSM-IV, scores ranging between 71 and 80 equate to transient 
and expectable reactions to psychosocial stressors, if 
symptoms are present, (e.g., difficulty concentrating after 
family argument); and/or no more than slight impairment in 
social, occupational, or social functioning (e.g., 
temporarily falling behind in schoolwork).  Additionally, 
notations dated August 1998 indicate the veteran was not 
doing well as he had broken up with his girlfriend after 
losing his job, and had moved out and lived on the streets 
for a month.  He eventually moved back with his girlfriend, 
but his girlfriend's son killed himself a few day later.  He 
was feeling guilty about the suicide and about having cheated 
on his girlfriend.  He also had some suicidal ideation, but 
declined any offers for hospitalization.  His diagnosis was 
PTSD, and his GAF score was 65, as above described.

Furthermore, the records from the Oklahoma VAMC contain a 
hospitalization summary indicating the veteran was 
hospitalized from November 12, 1998 to November 23, 1998.  
Upon admission, the veteran reported being depressed since 
June 1998 when his girlfriend's son killed himself.  He also 
noted he again separated from his girlfriend in November 1998 
and had been living on the streets since then.  He reported 
he attempted to overdose with medication in November 1998, 
but since that did not work he tried to drink alcohol for one 
whole day.  He noted he felt like hurting other people, 
specially those who aggravate him; had problems sleeping due 
to nightmares and waking up crying or with strange thoughts; 
and did not have visual hallucinations but sometimes heard 
his own voice telling him what to do.  Upon examination, he 
did not have increased motor activity or involuntary 
movement; was cooperative but at times hostile; was alert and 
oriented times four; had poor insight and judgment; was 
positive for suicidal ideation, but was negative for 
homicidal ideation; and had angry mood with depressed and 
inappropriate affect, smiling at times.  However, he did not 
have delusions, a history of perverted thoughts or values of 
life, flight of ideas, loosening of association, or 
auditory/visual hallucinations.  As well, he had average 
intellect, and grossly intact memory and relationship to 
memory.  His discharge diagnoses were adjustment disorder and 
PTSD by history, and his assigned GAF score was 60, which 
according to the DSM-IV, scores ranging between 51 and 60 
equate to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers. 

A January 1999 VA examination report notes the veteran was 
somewhat irritable when he talked, but seemed to be objective 
about his life and was realistic.  He did not appear 
despondent or appreciably anxious and did not have 
hallucinations, but was suspicious of others and was 
expectant of harassment from time to time.  His perception 
and judgment were deemed fair.  His Axis I diagnoses was PTSD 
presently mild to moderate; his Axis III diagnosis was social 
environment with no close friends, but with a significant 
other; and his Axis IV GAF score was 65, which has been 
previously described.  In this respect, the examination 
report also indicates that the veteran's condition had 
deteriorated considerably during the summer and fall of 1998, 
but improved within the last two weeks.  He still had 
variability of his overall mood, and it was unclear as to how 
stable his overall environment was at that moment. 

Medical records from the Little Rock VAMC dated from May 1999 
to June 1999 reveal the veteran was admitted at this facility 
as he enrolled in a program for his psychiatric symptoms.  
Upon examination during his admission, the veteran was alert 
and cooperative, had good eye contact, had mildly anxious and 
constricted affect, and had thought process and goal 
orientation without fundamental thought disorder.  He gave a 
history of auditory hallucinations which seemed to occur 
primarily during periods of significant depression, and was 
verbal and motivated, but with chronic depression and anxiety 
symptoms.  He did not have delusions or illusions, or 
suicidal or homicidal ideation, but had panic attacks without 
the frequency sufficient to meet the criteria for panic 
disorder.  Also, he had a history of episodically depressed 
mood accompanied by inertia, feelings of hopelessness, 
decreased hedonic capacity, and prior suicide attempts in 
1998 and 1999; however, he did not provide a clear history of 
persistent dysthymia.  The veteran's symptoms were considered 
to be chronic and severe, although he interacted 
appropriately with his peers and staff, and attended his 
assignments as scheduled.  His diagnoses were chronic PTSD, 
and history of recurrent major depression disorder with 
psychotic features in remission.  He was found to have 
difficulties at work, and his GAF score was 60.

Lastly, during the October 1999 Video Conference hearing 
before the undersigned member of the Board, the veteran 
indicated that he was taking medication for his PTSD but 
stopped taking it because it was making him feel worse, 
although he was not directed by his physicians to stop the 
medication.  He reported having nightmares and problems 
sleeping, rituals at nights when having problems sleeping, 
panic attacks, angry outbursts, not having friends or a 
relationship with his children from his prior marriage, and 
not caring about his physical appearance.  He also reported 
he did not participate in community or church activities 
because he disliked being around others, and that currently 
he was working for a temporary (temp) agency but had had 
prior periods of unemployment lasting years at a time.

Upon a review of the evidence, the Board finds that the 
veteran's PTSD has been characterized by nightmares, problems 
sleeping, a tendency to startle easily with loud noise, 
intrusive thoughts when hearing helicopters flying over, 
suicide attempts in 1998 and 1999, anger outbursts with a 
desire to hurt others, inappropriate affect, dislike for 
being around other people, panic attacks without sufficient 
frequency to meet the criteria for panic disorder, mildly 
anxious and constricted affect, and verbal motivation with 
chronic depression and anxiety symptoms.  Also, he has had a 
history of episodically depressed mood accompanied by 
inertia, feelings of hopelessness, and decreased hedonic 
capacity, but without a clear history of persistent 
dysthymia.  And, although he is currently working for a 
temporary (temp) agency, he has reported prior periods of 
unemployment lasting years at a time.


As such, the Board finds that the veteran's PTSD 
symptomatology more nearly approximates the criteria for the 
assignment of a 50 percent schedular evaluation, under 
Diagnostic Code 9411, which contemplates reduced reliability 
and productivity in occupational and social situations due to 
such symptomatology as: flattened affect; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Thus, 
the Board finds that the evidence supports the assignment of 
a 50 percent disability evaluation for PTSD.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

However, the Board also notes that the veteran has fairly 
good eye contact, is spontaneous and answers questions 
without difficulty, has average intellect and grossly intact 
memory and relationship to memory, and had thought process 
and goal orientation without fundamental thought disorder.  
Additionally, he is not despondent, does not have 
hallucinations or delusions per se although has reported 
hearing himself with orders as to what to do, has good 
perception of his situation and judgment, is oriented times 
three, does not have increased motor activity or involuntary 
movement, and does not have delusions or a history of 
perverted thoughts or values of life, flight of ideas, or 
loosening of association.  His lowest assigned GAF score has 
been 60, which according to the DSM-IV, scores ranging 
between 51 and 60 equate to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

Thus, the Board finds that the present medical evidence does 
not show the veteran has impairment in judgment, thinking, or 
mood due to such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene.  And, although he 
has some inability to establish and maintain effective 
relationships, he has a girlfriend, who was also present at 
the October 1999 Video Conference hearing.  As such, the 
Board finds that the veteran does not meet the criteria for 
the assignment of increased disability evaluation in excess 
of 50 percent for his PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

III.  Increased Disability Evaluation for the Residuals of a 
Gunshot
Wound to the Right Shoulder with Small Fracture of the 
Acromion.

In this case, in a March 1978 rating decision, the veteran 
was awarded service connection and a 10 percent disability 
evaluation for the residuals of a gunshot wound to the right 
shoulder with a small fracture of the acromion.  
Subsequently, in a March 1999 rating decision, the veteran 
was awarded service connection and a 10 percent disability 
evaluation for right rotator cuff tendonitis as secondary to 
the gunshot wound of the right shoulder.  At present, as the 
veteran has only perfected the issue of an increased 
evaluation in excess of 10 percent for the residuals of a 
gunshot wound to the right shoulder (as per the April 1999 
Notice of Disagreement, the April 1999 Statement of the Case, 
and the May 1999 substantive appeal), this issue is before 
the Board for appellate review, but not the issue of an 
increased evaluation for right rotator cuff tendonitis as 
secondary to the gunshot wound of the right shoulder.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).

With respect to the evidence of record, an October 1977 VA 
examination report reveals the veteran sustained a gunshot 
wound to the right shoulder in 1968 which was operated twice.  
At that time, the veteran was unaware of and his history did 
not show any nerve, artery or bone damage, although he 
complained of pain with some limitation of motion.  Upon 
examination, he had a 3.5 inch by .5 inch scar anteriorly 
which was well healed and non-tender, although attached to 
the underlying tissue in the mid portion.  He had very 
minimal loss of underlying tissue immediately beneath the 
scar, full range of motion of the shoulder with some pain 
with motion in the area of the acromioclavicular joint and 
moderate crepitus palpable.  However, he had excellent 
musculature and strength throughout the right upper 
extremity, and did not have atrophy of the shoulder girdle 
muscle.  The veteran's diagnosis was postoperative gunshot 
wound of the right shoulder, intermittently symptomatic, with 
no bony structure or soft tissue abnormalities as per x-ray 
examination.

A September 1996 VA examination report indicates the 
veteran's right shoulder range of motion was 170 degrees of 
abduction, 175 degrees of flexion, and full internal and 
external rotation and extension.  He had mild crepitation of 
the shoulder joint with range of motion testing, but no 
objective evidence of tenderness.  And, a January 1998 VA 
examination report indicates he complained of some pain in 
the right shoulder, but was able to do most everything he 
wanted with his right shoulder.  He reported he was working 
full time at a jeans factory and performed manual labor with 
no difficulty.  Upon examination, he had a well healed right 
shoulder scar running over anteriorly to posteriorly on the 
superior aspect of the right arm which was slightly 
depressed.  He also had mild tenderness over the acromial 
area, and crepitus throughout the movement of the 
acromioclavicular joint.  He had limitation of abduction from 
0 to 135 degrees, but the strength of the upper extremity, 
and his neurological examination and deep tendon reflexes 
were all normal. 

Lastly, a January 1999 VA joints examination report reveals 
the veteran's diagnoses included right shoulder rotator cuff 
tendonitis, gunshot wound to the right shoulder, and pain 
causing moderate functional impairment.  Specifically, the 
report notes he complained of decreased range of motion and 
pain with changes in the weather.  He worked nights and did 
not have flare-ups or decrease in sensation with weather 
changes, but had crepitation on a daily basis and increased 
pain with decreased sensation upon positioning his arm while 
sleeping.  His right shoulder range of motion was 160 degrees 
of forward flexion without pain and 180 degrees with pain, 50 
degrees of extension , 160 degrees of abduction, 50 degrees 
of adduction, and 90 degrees of internal and external 
rotation.  With respect to his scar, he has a 14 centimeter 
surgical scar with a .2 centimeter deformity at the proximal 
portion of the circular incision.  He had pain upon palpation 
of the scar and the deltoid, but no pain in the biceps or 
tendonitis.  He had deep tendon reflexes of 2+ in all 
extremities, good capillary refill, and ulnar and radial 
pulses of 2+.     

With respect to the applicable law, in accordance with 38 
C.F.R. § 4.118, a 10 percent evaluation, the maximum allowed, 
is warranted for scars (other than burn scars or disfiguring 
scars of the head, face or neck), if poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (1999).  And, an increased evaluation in excess of 10 
percent may be assigned in proportion with the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999). 

In this respect, the veteran's service medical records show 
he is right handed, and thus, his right upper extremity is 
his dominant arm.  Limitation of motion of the arm is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  And, 
under that diagnostic code, a 20 percent evaluation is 
warranted for the major (or dominant) extremity if motion is 
limited to shoulder lever.  A 30 percent evaluation is 
assigned, if motion is limited to midway between the side and 
shoulder level.  And, a 40 percent evaluation is assigned if 
there is a showing of limitation of arm motion to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).

Upon a review of the evidence, the Board finds that the 
veteran's residuals of a gunshot wound to the right shoulder 
with small fracture of the acromion are characterized by 4 
centimeter surgical scar with a .2 centimeter deformity at 
the proximal portion of the circular incision, with pain on 
palpation of the scar and the deltoid, but no pain in the 
biceps or tendonitis.  However, he has deep tendon reflexes 
of 2+ in all extremities, good capillary refill, ulnar and 
radial pulses of 2+, and no evidence of atrophy or functional 
limitation of the shoulder girdle secondary of the service 
connected gunshot wound to the right shoulder.  Additionally, 
his shoulder range of motion is 160 degrees of forward 
flexion without pain and 180 degrees with pain, 50 degrees of 
extension, 160 degrees of abduction, 50 degrees of adduction, 
and 90 degrees of internal and external rotation.

Thus, although the evidence shows the veteran's residuals of 
a gunshot wound to the right shoulder are characterized by a 
tender and painful scar on objective demonstration, the scar 
is neither poorly nourished with repeated ulceration nor is 
it productive of arm motion limited to the shoulder lever.  
As such, the Board finds that the preponderance of the 
evidence is against the award of an increased disability 
evaluation, in excess of 10 percent, for the veteran's 
residuals of a gunshot wound to the right shoulder with small 
fracture of the acromion under Diagnostic Codes 5201, 7803, 
7804, 7805, 5201.  See 38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Codes 5201, 7803, 7804, 7805 (1999). 

In arriving at this conclusion, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  However, the Board does not find 
that the evidence shows the veteran has additional functional 
loss due to pain or weakness which is not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

Lastly, in considering whether there is additional residual 
functional impairment of the shoulder muscles caused by the 
service connected gunshot wound, the Board also evaluated the 
veteran's right shoulder disability under 38 C.F.R. § 4.73, 
Diagnostic Codes 5301, 5302, 5303 and 5304.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (implicitly holding that 
the BVA's selection of a Diagnostic Code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).  These Diagnostic Codes evaluated muscle 
injuries of the shoulder girdle and arm.  However, as the 
medical evidence does not demonstrate atrophy or functional 
limitation of the shoulder girdle, including Muscle Groups I, 
II, III and IV, the Board finds that an increased evaluation 
under Diagnostic Codes 5301, 5302, 5303 and 5304 is not 
warranted.

IV.  Conclusion.

After reviewing the veteran's claims for increased ratings, 
the Board finds that an increase on an extraschedular basis 
is not warranted.  The Code of Federal Regulations, at 38 
C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's service connected 
disabilities do not constitute an "exceptional case" as to 
allow for the assignment of an extraschedular rating.  
Indeed, the record does not show either that the veteran's 
PTSD or his residuals of gunshot wound, per se, subject him 
to frequent periods of hospitalization or that they interfere 
with his employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Entitlement to a 50 percent disability evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An evaluation in excess of 10 percent for the residuals of a 
gunshot wound to the right shoulder with small fracture of 
the acromion is denied.


REMAND

Upon a preliminary review of the case, the Board finds that 
the veteran's claim for an increased evaluation in excess of 
10 percent for chronic lumbosacral strain is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  However, the 
Board finds that further development is necessary prior to 
final adjudication of this claim.

In this case, in a March 1978 rating decision, the veteran 
was awarded service connection and a 0 percent evaluation for 
chronic lumbosacral strain, under Diagnostic Code 5295, 
effective September 1977.  Subsequently, in a March 1999 
rating decision, the veteran's award was increased to a 10 
percent evaluation effective February 1998.  At present, he 
is seeking an increased evaluation in excess of 10 percent.

In this regard, Diagnostic Code 5295 provides that a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position. A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  And, a 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

In this case, however, in addition to the symptomatology 
related to the service connected chronic lumbosacral strain, 
it appears that the veteran suffers from additional 
symptomatology related to other nonservice connected 
disorders.  Specifically, the Board notes that a September 
1996 VA examination report indicates the veteran reported 
constant back pain which had worsened in the prior three 
years.  He was evaluated in the neurological clinic in June 
1994 and was felt he had radicular symptoms with a myelogram 
showing disc bulges.  As such, surgery was recommended but it 
was postponed until the veteran lost weight given his 
obesity.  This medical history is confirmed by the medical 
records from the Oklahoma City VA Medical Center (VAMC) dated 
from March 1996 to June 1996, which contain May 1996 
notations discussing the veteran's overweight.  At the time 
of the September 1996 evaluation, however, the veteran not 
only had not lost any weight, but had gained additional 
weight and complained of a worsening of his back pain 
radiating to the right leg, and pain and numbness in the 
right foot.  Additionally, the examination indicates that a 
May 1996 CAT scan revealed the veteran had disc bulging at 
L4-5, and degenerative changes at L4-5, L5-S1 with vacuum 
disc at L4-5 and L5-S1.

Furthermore, a March 1999 VA examination report reveals the 
veteran reported he worked in a factory requiring shifts of 
ten to twelve hours during which time he would stand and walk 
the entire time, and would do heavy lifting, including 
lifting several hundred pounds of glass.  At times he did the 
lifting by himself, and at other times he would do it with 
two or three other men.  Prior to this job, he was working 
building brakes which required him to stand at a bench all 
day long and do repetitive lifting of equipment which would 
weigh up to 20 pounds.  He did this job for about four to 
five months, but discontinued it because of low back 
irritability. 

With respect to the discussed evidence, the Board finds that 
the present record does not contain sufficient medical 
information which would allow the Board to make an 
appropriate determination as to he severity of the veteran's 
service connected back disorder.  Specifically, the Board 
notes that the September 1996 and the March 1999 VA 
examination reports discussed above fail to distinguish 
between the functional limitations imposed by the veteran's 
service connected chronic lumbosacral strain, and the 
functional limitations caused by other nonservice connected 
disorders, including but not limited to his obesity and 
possible back injuries secondary to his prior employment 
requiring heavy lifting. 

In this regard, the law is clear that, to the extent that 
some of the symptoms cannot be sorted out, reasonable doubt 
should be resolved in the veteran's favor.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a non-service connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  

Thus, the Board finds that the present evidence of record 
does not contain sufficient information which would allow the 
Board to make a determination as to the current level of 
severity of the veteran's service connected chronic 
lumbosacral strain.  And, as such, the veteran should be 
afforded an additional VA examination in order to better 
determine the severity of this service connected disability.  
See 38 U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 126 F. 
3d 1464 (1997).

Furthermore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying scheduler criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  However, the current evidence of 
record does not include sufficient findings to make any 
determinations with respect to the factors mentioned, and 
thus, such factors should be evaluated/discussed during the 
additional examination.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the current 
severity of his service connected chronic 
lumbosacral strain.  To the extent that 
is possible, the examiner should 
distinguish all symptoms and functional 
impairment specifically attributable to 
the veteran's service connected chronic 
lumbosacral strain from any non-service 
connected disorders that may be present, 
including but not limited to the 
veteran's obesity and/or any back 
injuries secondary to his prior 
employment requiring heavy lifting. In 
particular, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's disc 
bulging, degenerative changes and/or 
vacuum disc are residuals of or are 
otherwise related to his service 
connected chronic lumbosacral strain.  In 
addition, the examiner should report any 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination related 
to the service connected chronic 
lumbosacral strain.  All indicated 
studies must be accomplished.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased disability evaluation in 
excess of 10 percent for chronic 
lumbosacral strain, in light of the 
additional evidence, and taking into 
consideration the procedures outlined in 
38 C.F.R. §§ 4.40, 4.45, 4.59, 3.102 
(1999), and DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Mittleider v. West, 
11 Vet. App. 181 (1998).  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeal

 



